GATEWAY FACILITIES ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS GATEWAY FACILITIES ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is
dated as of the 1st day of March 2011 and effective on the Effective Date (as
defined below) (by and between TELESAT CANADA, a Canadian corporation
(“Telesat”), LORAL SPACE & COMMUNICATIONS INC., a corporation organized and
existing under the laws of the State of Delaware (“Loral Space”), and LORAL
CANADIAN GATEWAY CORPORATION, a Canadian corporation (“LCGC”). The parties
hereto may be referred to individually as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H:

WHEREAS, ViaSat, Inc., a corporation organized and existing under the laws of
the State of Delaware (“ViaSat”), and Space Systems/Loral, Inc., a Delaware
corporation and an indirect, wholly-owned subsidiary of Loral Space (“SS/L”),
entered into a contract, dated as of January 7, 2008, for the construction,
testing and purchase of the ViaSat-1 satellite (the “Satellite”); and

WHEREAS, Loral Space and Telesat entered into an Option Agreement, dated as of
January 11, 2008 (the “Option Agreement”), pursuant to which Loral Space granted
to Telesat the right and option (the “Option”) to assume and succeed to the
rights and obligations of Loral Space under certain agreements relating to the
Satellite; and

WHEREAS, Loral Space and Telesat IOM Limited, a corporation organized and
existing under the laws of the Isle of Man (“Telesat IOM”) are entering into a
Space Segment Assignment and Assumption Agreement contemporaneously with this
Agreement (the “Space Segment Assignment Agreement”) pursuant to which Loral
Space will assign certain contracts relating to the Satellite to Telesat IOM;
and

WHEREAS, Loral Space and Telesat IOM are entering into the Barrett Assignment
Agreement contemporaneously with this Agreement (the “Barrett Assignment
Agreement”), pursuant to which Loral Space will assign to Telesat IOM a contract
with Barrett Xplore Inc. (“Barrett”) to provide certain space segment services
to Barrett; and

WHEREAS, Loral Space, LCGC and Telesat have entered into certain contracts, as
set forth in Schedule 1 hereto, whereby Telesat has agreed to provide certain
consulting and other services to Loral Space and LCGC in support of the gateway
facilities for operation of the Satellite (collectively, the “Telesat Consulting
Agreements”); and

WHEREAS, LCGC has entered into certain contracts with ViaSat and other third
parties, as set forth on Schedule 1 hereto, to provide certain equipment and
other services to LCGC in support of the gateway facilities for operation of the
Satellite (collectively, the “Gateway Agreements”); and

WHEREAS, LCGC desires to assign to Telesat, and Telesat desires to assume from
LCGC, LCGC’s rights and obligations under the Gateway Agreements, and Loral
Space, LCGC and Telesat desire to terminate the Telesat Consulting Agreements,
according to the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
representations, warranties, covenants and agreements hereinafter contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

1.0 Assignment by LCGC to Telesat and Assumption by Telesat from LCGC of the
Gateway Agreements

1.1 For and in consideration of (x) payment by Telesat to LCGC of the LCGC
Payment (as defined below) and (y) and assumption by Telesat from LCGC of the
Assumed Liabilities (as defined below), LCGC hereby absolutely and irrevocably
transfers, assigns, sets over and conveys unto Telesat any and all of its
rights, title and interest in, to and under the Gateway Agreements and any and
all of LCGC’s burdens, duties, obligations and liabilities under the Gateway
Agreements from and after the Effective Date. Telesat hereby accepts such
assignment and, without limiting, and in furtherance of, the foregoing, hereby
expressly assumes such burdens, including the Assumed Payments (as defined
below), and agrees to observe and perform all of the duties, obligations, terms,
provisions and covenants, and to pay and discharge all of the liabilities of
LCGC, as applicable, to be observed, performed, paid or discharged from and
after the Effective Date under any Gateway Agreements (the “Assumed
Liabilities”), in each case with the same force and effect as though Telesat
were a party to each such Gateway Agreement. “Assumed Payments” means all
amounts to be assumed and paid by Telesat IOM pursuant to the Gateway Agreements
following the Effective Date, which amounts are estimated in the attached
Schedule 2: “Disclosure Schedule”. It is understood and agreed that, except as
set forth below in Section 1.3, from and after the Effective Date LCGC shall be
released from any and all further liabilities and obligations under each of the
Gateway Agreements, and Telesat shall cooperate with LCGC and use commercially
reasonable efforts to assist LCGC in obtaining from the parties to the Gateway
Agreements a full release of its obligations under the Gateway Agreements.

1.2 On the Effective Date, Telesat shall pay to LCGC all amounts paid by LCGC
pursuant to the Gateway Agreements on or prior to the Effective Date and all
amounts paid by LCGC or Loral pursuant to the Telesat Consulting Agreements on
or prior to the Effective Date as identified in the attached Schedule 2:
“Disclosure Schedule” (the “LCGC Payment”). The LCGC Payment shall be made
without reduction for any tax imposed by Canada with respect to the transactions
contemplated by this Agreement. Telesat shall promptly after the Effective Date
allocate the LCGC payment among the three gateway locations for tax purposes and
provide such allocation to LCGC and Loral. In the event that LCGC receives a
refund or any reimbursement for any amount included in the LCGC Payment, LCGC
shall refund the amount of any refund or reimbursement received by LCGC to
Telesat within ten (10) days of receipt of such refund or reimbursement.

1.3 Notwithstanding anything in this Agreement to the contrary, LCGC and Loral
Space shall indemnify, hold harmless, and defend (at Telesat’s request), Telesat
and its Affiliates from and against any and all liabilities, losses, costs,
claims, damages, penalties and expenses, including reasonable out-of-pocket
attorneys’ fees and disbursements whether direct or indirect (collectively,
“Losses”) suffered or incurred by Telesat or its Affiliates relating to the
Gateway Agreements assigned hereunder as a result of or arising directly or
indirectly out of or in connection with any act or omission of LCGC or any other
breach of any covenant or agreement set forth under any Gateway Agreement, where
such act or omission or breach occurred prior to the Effective Date, unless such
Losses arise directly or indirectly as a result of or in connection with
Telesat’s default, gross negligence or willful misconduct.

1.4 Telesat shall indemnify, hold harmless, and defend (at LCGC’s request), LCGC
and its Affiliates from and against any and all Losses suffered or incurred by
LCGC or its Affiliates relating to the Gateway Agreements assigned hereunder
arising on or after the Effective Date, unless such Losses arise directly or
indirectly as a result of or in connection with LCGC’s default, gross negligence
or willful misconduct.

1.5 For purposes of this Agreement, an “Affiliate” of Telesat or LCGC or Loral
Space, as applicable, shall be defined as any individual, partnership, limited
liability company, corporation, joint stock company, trust, unincorporated
association, joint venture or other entity (i) directly or indirectly
controlling (including all directors, officers, members and partners of such
person or entity), controlled by, or under direct or indirect common control
with, Telesat or LCGC or Loral Space, as applicable, or (ii) that directly or
indirectly owns more than fifty percent (50%) of any class of voting or equity
securities of Telesat or LCGC or Loral Space, as applicable. “Control” shall
mean the power, directly or indirectly, to direct or cause the direction of the
management and policies of another entity whether through the ownership of
voting securities or voting interests, by contract or otherwise.

1.6 The indemnifying party shall have the right, upon written notice to the
indemnified party, to investigate, contest, defend or settle any asserted
liability that may result in a Loss with respect to which the indemnified party
is entitled to indemnification pursuant to this Agreement, as the case may be,
subject to a reservation of rights; provided that the indemnified party may, at
its option and at its own expense, participate in the investigation, contesting,
defense or settlement of any such asserted liability through representatives and
counsel of its own choosing; and, provided further, that the indemnifying party
shall not settle any asserted liability unless (i) such settlement is on
exclusively monetary terms or (ii) the indemnified party shall have consented to
the terms of such settlement, which consent shall not unreasonably be withheld.
If requested by the indemnifying party, the indemnified party will, at the sole
cost and expense of the indemnifying party, cooperate with the indemnifying
party and its counsel in contesting any asserted liability or, if appropriate
and related to the asserted liability in question, in making any counterclaim
against the third party claimant, or any cross-complaint against any person
(other than the indemnified party or its Affiliates). Unless and until the
indemnifying party elects to defend the asserted liability, the indemnified
party shall have the right, at its option and at the indemnifying party’s
expense, to do so in such manner as it deems appropriate; provided, however,
that the indemnified party shall not settle, compromise or pay any asserted
liability for which it seeks indemnification hereunder without the prior written
consent of the indemnifying party (which shall not be unreasonably withheld).

1.7 All transfer, documentary, sales, use, stamp, registration, goods and
services, provincial sales, harmonized sales and other such taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement shall be paid by Telesat when due,
and Telesat will, at its own expense, file all necessary tax returns and other
documentation with respect to all such taxes, fees and charges, and, if required
by applicable law, LCGC will, and will cause its Affiliates to, join in the
execution of any such tax return and other documentation.

2.0 Termination of Telesat Consulting Agreements and other Obligations

2.1 Effective as of the Effective Date, the Parties agree that the Telesat
Consulting Agreements, as set forth in Schedule 1 hereto, shall be deemed
terminated, and the Parties shall have no further obligations or liabilities
thereunder, except for any liabilities or obligations that were incurred prior
to the Effective Date.

2.2 As of the Effective Date, Telesat’s obligation to pay over to Loral Space
all the fees it receives from ViaSat for satellite operational services pursuant
to Section 2.1 of the Option Agreement shall be deemed terminated. In addition,
Loral Space and Telesat agree that Section 1.3 of the Option Agreement (whereby
in the event that Telesat does not exercise the Option, Loral Space may request
that Telesat’s license rights to the 115 degree West Longitude orbital position
and Telesat’s rights under the Cooperation Agreement by and among Loral Space,
Telesat, and ViaSat, dated as of January 11, 2008, be assigned to Loral Space)
shall be deemed of no force and effect as of the Effective Date.

2.3 Telesat shall use reasonable commercial efforts to assist Loral Space to
wind up and dissolve the LCGC corporate entity following the assignment of the
Gateway Agreements and termination of the Telesat Consulting Agreements.

3.0 Representations and Warranties

3.1 Except as disclosed in Schedule 2 hereto (the “Disclosure Schedule”)
delivered by LCGC to Telesat in connection with this Agreement, LCGC (and Loral
Space, as applicable) hereby represents and warrants to Telesat as of the
Effective Date as follows:

3.1.1 No Other Commitments. LCGC has not made any promises or commitments or
incurred any liabilities or obligations with respect to the Gateway Agreements
being assigned to Telesat hereunder other than as set forth in the terms and
conditions of such Gateway Agreements, nor has LCGC waived or modified or agreed
to waive or modify any terms of the Gateway Agreements. Loral Space and LCGC
represent that no other commitments or promises have been made by Loral Space or
LCGC or their Affiliates with respect to the procurement, operation or sale of
capacity on the ViaSat-1 satellite other than as set forth in this Agreement,
the Space Segment Assignment Agreement and the Barrett Assignment Agreement.

3.1.2 Authority. Each of LCGC and Loral Space has the requisite power and
authority and has taken all action necessary in order to execute and deliver
this Agreement, to perform all of its obligations hereunder, and to consummate
the transactions contemplated by this Agreement, including, but not limited to,
obtaining any requisite consents to the assignment by LCGC of the Gateway
Agreements to Telesat from the counterparties to the Gateway Agreements. The
execution and delivery by each of Loral Space and LCGC of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary and proper corporate action. This Agreement has been, and each other
document to be delivered by LCGC and Loral Space pursuant to this Agreement will
be, duly executed and delivered by each of Loral Space and LCGC and, assuming
the due authorization, execution and delivery hereof by Telesat, this Agreement
and each such other document shall constitute a legal, valid and binding
obligation of each of Loral Space and LCGC, enforceable against each of Loral
Space and LCGC in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and the availability of equitable remedies.

3.1.3 Gateway Agreements. Schedule 1 of this Agreement sets forth all the
Gateway Agreements. So far as LCGC is aware, the Gateway Agreements are legal,
valid and binding, and in full force and effect, in accordance with their
respective terms and none of the counterparties thereto has cancelled or given
written notice that it intends to cancel. LCGC has performed, and as far as LCGC
is aware, each counterparty to the Gateway Agreements has performed, in all
material respects, its respective obligations under each Gateway Agreement. No
material default exists (or, but for the passage of time or the giving of
notice, would exist) under any Gateway Agreement on the part of LCGC or, so far
as LCGC is aware, on the part of any counterparty to said Gateway Agreements.

3.1.4 No Conflicts; No Default. The execution and delivery of this Agreement by
LCGC and Loral Space does not, and the performance by LCGC and Loral Space of
the obligations to be performed by them hereunder and the consummation by LCGC
and Loral Space of the transactions contemplated by this Agreement will not,
constitute or result in (i) a breach or violation of, or a default under, the
articles, by-laws or the comparable governing instruments of LCGC and Loral
Space; (ii) a material breach or violation of, a default under, the triggering
of any payment or other material obligation pursuant to, the acceleration of
(with or without the giving of notice or the lapse of time) any provision of any
Gateway Agreement, or create in any party the right to accelerate, terminate,
modify or cancel, require any notice or give rise to a loss of any benefit under
any Gateway Agreement; (iii) a material breach or violation of any law or
regulation to which LCGC and Loral Space is subject; (iv) any material and
adverse change in the rights or obligations of LCGC under any Gateway Agreement,
or under any permit or license; or (v) the creation of any lien or encumbrance
on, or the forfeiture of, any Gateway Agreement.

3.1.5 Accuracy of Information. LCGC represents that the information, including
without limitation the financial and other information relating to the Gateway
Agreements, contained in the Disclosure Schedule is accurate. So far as LCGC is
aware, after due inquiry, no representation, warranty or statement made by it in
this Agreement, or in any Schedule, statement or certificate furnished to
Telesat pursuant to this Agreement (including the Disclosure Schedule) contains
any untrue statement of material fact, or omits as of the Effective Date to
state a material fact necessary to make the representations, warranties or
statements contained herein or therein, not misleading.

3.1.6 Governmental Proceedings, Litigation, Laws and Licenses. So far as LCGC
and Loral Space are aware, there is not in effect any judgment, ruling, order,
writ, decree, stipulation or injunction by or with any governmental entity or
agency to which LCGC and Loral Space or any of their Affiliates is party or by
which LCGC and Loral Space or any of their Affiliates or any properties or
assets of any of the foregoing is bound and which relates to or affects the
Gateway Agreements, or this Agreement or the transactions contemplated hereby.
Neither LCGC and Loral Space nor any of their Affiliates is party to, engaged in
or, to the knowledge of either of them, threatened with any legal action or
proceeding, claim or complaint which relates to or affects the Gateway
Agreements, this Agreement or the transactions contemplated hereby, and neither
of them has any knowledge of any event or condition which would reasonably be
expected to result in any such legal action or proceeding or that would
reasonably be expected to prevent, or to materially hinder, modify or delay, the
transactions contemplated by this Agreement. So far as LCGC and Loral Space are
aware, neither of them or any of their Affiliates is in default under or with
respect to any judgment, ruling, order, writ, decree, stipulation or injunction
of the type described in this Section 3.1.6 relating to this Agreement or the
Gateway Agreements.

3.2 Notwithstanding anything in this Agreement to the contrary, LCGC and Loral
Space, as applicable, shall indemnify, hold harmless, and defend (at Telesat’s
request), Telesat and its Affiliates from and against any and all Losses
suffered or incurred by Telesat or its Affiliates as a result of or arising
directly or indirectly out of or in connection with any breach of the foregoing
representations or warranties. In no event shall the liability of LCGC and Loral
Space for all Losses under this Agreement exceed the amount of SIXTY ONE
MILLION, TWO HUNDRED THOUSAND US DOLLARS ($61,200,000 USD) less any amounts paid
to Telesat IOM or Telesat Canada pursuant to (i) this Agreement, (ii) the Space
Segment Assignment Agreement or (iii) the Barrett Assignment Agreement, whether
paid with respect to an indemnification obligation, direct damages or otherwise.

3.3 Telesat represents and warrants to LCGC and Loral Space, as of the Effective
Date, as follows:

3.3.1 Authority. Telesat has the requisite power and authority and has taken all
action necessary in order to execute and deliver this Agreement, to perform all
of its obligations hereunder, and to consummate the transactions contemplated by
this Agreement. The execution and delivery by Telesat of this Agreement has been
duly authorized by all necessary and proper corporate action. This Agreement has
been, and each other document to be delivered by Telesat pursuant to this
Agreement will be, duly executed and delivered by Telesat and, assuming the due
authorization, execution and delivery hereof by LCGC and Loral Space, this
Agreement shall constitute a legal, valid and binding obligation of Telesat,
enforceable against Telesat in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and the availability of equitable remedies.

3.3.2 No Conflicts; No Default. The execution and delivery of this Agreement by
Telesat does not, and the performance by Telesat of the obligations to be
performed by it hereunder and the consummation by Telesat of the transactions
contemplated by this Agreement will not, constitute or result in (i) a breach or
violation of, or a default under, the articles, by-laws or the comparable
governing instruments of Telesat; (ii) a material breach or violation of, a
default under, the triggering of any payment or other material obligation
pursuant to, the acceleration of (with or without the giving of notice or the
lapse of time) any provision of any agreement to which Telesat is party or may
be bound, or create in any party the right to accelerate, terminate, modify or
cancel, require any notice or give rise to a loss of any benefit under any such
agreement; or (iii) a material breach or violation of any law or regulation to
which Telesat is subject.

3.3.3 Governmental Proceedings, Litigation, Laws and Licenses. So far as Telesat
is aware, there is not in effect any judgment, ruling, order, writ, decree,
stipulation or injunction by or with any governmental entity or agency to which
Telesat or any of its Affiliates is party or by which Telesat or any of its
Affiliates or any properties or assets of any of the foregoing is bound and
which relates to or affects any of the Gateway Agreements or this Agreement or
the transactions contemplated hereby. Neither Telesat nor any of its Affiliates
is party to, engaged in or, to the knowledge of any of them, threatened with any
legal action or proceeding, claim or complaint which relates to or affects any
of the Gateway Agreements, this Agreement or the transactions contemplated
hereby, and neither Telesat nor any of its Affiliates has any knowledge of any
event or condition which would reasonably be expected to result in any such
legal action or proceeding or that would reasonably be expected to prevent, or
to materially hinder, modify or delay, the transactions contemplated by this
Agreement. So far as Telesat is aware neither Telesat nor any of its Affiliates
is in default under or with respect to any judgment, ruling, order, writ,
decree, stipulation or injunction of the type described in this Section 3.3.3
relating to this Agreement or the Gateway Agreements.

3.4 Notwithstanding anything in this Agreement to the contrary, Telesat shall
indemnify, hold harmless, and defend (at LCGC’s or Loral Space’s request), LCGC,
Loral Space and their Affiliates from and against any and all Losses suffered or
incurred by LCGC, Loral Space or their Affiliates as a result of or arising
directly or indirectly out of or in connection with any breach of the foregoing
representations or warranties.

4.0 Miscellaneous

4.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the province of Ontario, Canada, without giving effect to its conflict
of law principles, and the laws of Canada applicable therein.

4.2 Further Assurances. Each Party to this Agreement covenants and agrees that,
from time to time after the date hereof, it will execute and deliver all such
documents, including all such additional conveyances, transfers, consents and
other assurances, and do all such other acts and things as any other Party
hereto, acting reasonably, may from time to time request be executed or done in
order to better evidence or perfect or effectuate any provision of this
Agreement or any of the respective obligations intended to be created hereby or
thereby. LCGC hereby constitutes and appoints, effective as of the Effective
Date, Telesat and its successors and assigns as the true and lawful attorney of
LCGC with full power of substitution in the name of Telesat or in the name of
LCGC but for the benefit of Telesat (a) to collect for the account of Telesat
all amounts due or accounts receivable under the Gateway Agreements and (b) to
institute and prosecute all proceedings which Telesat may in its discretion deem
proper in order to collect such amounts or accounts receivable or to assert or
enforce any right, title or interest in, to or under the Gateway Agreements and
to defend or compromise any and all actions, suits or proceedings in respect of
the Gateway Agreements. Telesat shall be entitled to retain for its own account
any amounts collected pursuant to the foregoing powers, including any amounts
payable as interest in respect thereof.

4.3 Notices. All notices hereunder shall be made by written notification, by
hand, mail, recognized courier service, or electronic mail transmission, and to
the address(es) set forth below and shall be deemed to be received upon actual
delivery by a recognized courier service or personal delivery or upon
confirmation of a facsimile or electronic mail transmission:

If to Loral Space, to:

Loral Space & Communications Inc.

600 Third Avenue

New York, New York 10016

Phone: 212-697-1105

Facsimile: 212-338-5320

Attention: Senior Vice President, General Counsel and Secretary

If to LCGC, to:

Loral Canadian Gateway Corporation

600 Third Avenue

New York, New York 10016

Phone: 212-697-1105

Facsimile: 212-338-5320

Attention: Senior Vice President and Secretary

If to Telesat, to:

Telesat Canada
1601 Telesat Court
Ottawa, Ontario K1B 5P4
Phone: 613-748-8797
Facsimile: 613-748-8712
Attention: Vice President, Law

Each Party may by notice in accordance with this Section change the person or
address to which such notices, requests or other communications are to be given.

4.4 Non-Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Party, any right, remedy, power, or privilege
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.

4.5 Succession. This Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the Parties hereto.

4.6 Headings. The headings used throughout this Agreement are for convenience
only, are not a part of this Agreement, and shall have no effect upon the
construction and/or interpretation of this Agreement.

4.7 Counterparts. This Agreement may be executed in two or more identical
counterparts, each of which shall constitute an original, binding version of
this Agreement, and all such counterparts shall constitute but one and the same
agreement. The signature of each Party shall appear on each counterpart.
Facsimile signatures shall be considered valid.

4.8 Severability. Any provision of this Agreement found to be unenforceable or
invalid by a court of competent jurisdiction shall in no way affect the validity
or enforceability of any other provision except that if such invalid or
unenforceable provision provided a material benefit to a Party hereto, such
Party shall have the right to terminate the Agreement without liability to the
other.

4.9 Third Party Beneficiary/Independent Contractor. Nothing in this Agreement
shall be deemed or construed by any Party, or by any third party, to create any
rights, obligations, or interests in any third party, or to create any
association, partnership, joint venture, principal/agent relationship,
employer/employee relationship, or any fiduciary relationship of any kind among
the Parties.

4.10 Amendment. This Agreement may not be amended or terminated, and no
provision hereof may be waived, except by a writing signed by each of the
Parties hereto.

4.11 Effective Date. The Effective Date shall be the later of (a) the date of
execution of this Agreement, (b) the date that the Barrett Assignment Agreement
becomes effective and (c) the date that the Space Segment Assignment Agreement
becomes effective.

4.12 Entire Agreement. This Agreement, along with the Schedules hereto,
constitutes the entire agreement among LCGC, Loral Space and Telesat relative to
the subject matter of this Agreement, and this Agreement may be altered,
amended, or revoked only by an instrument in writing signed by LCGC, Loral Space
and Telesat. LCGC, Loral Space and Telesat agree that any prior or
contemporaneous oral and written agreements between and among themselves and
their agents and representatives relative to the subject of this Agreement are
superseded and replaced by this Agreement.

[Remainder of page left intentionally blank]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

      LORAL SPACE & COMMUNICATIONS INC.

By:
  /s/ Avi Katz
 
   



    Name: Avi Katz
Title: Senior Vice President, General Counsel and
Secretary

      LORAL CANADIAN GATEWAY CORPORATION

By:
  /s/ Avi Katz
 
   



    Name: Avi Katz
Title: Senior Vice President and Secretary

      TELESAT CANADA

By:
  /s/ Christopher DiFrancesco
 
   



    Name: Christopher DiFrancesco
Title: Vice President, General Counsel and Secretary

2